PER CURIAM.
Appellant appeals the summary denial of his motion to withdraw plea following his open plea to attempted robbery as well as his sentence to ten years in prison. Appellant claims his plea was involuntary because the public defender told him that, by entering the plea, he was agreeing to a *533maximum sentence of one year in a juvenile program. This claim is conclusively refuted by the plea colloquy in which the court explained to appellant that he faced a ten-year minimum mandatory sentence and a maximum potential sentence of fifteen years. “Where the court informs a defendant of his sentencing exposure, a defendant may not reasonably rely on a contrary representation by counsel.” Nelfrard v. State, 34 So.3d 221, 223 (Fla. 4th DCA 2010); see also Ragoobar v. State, 893 So.2d 647 (Fla. 4th DCA 2005).

Affirmed.

WARNER, POLEN and LEVINE, JJ„ concur.